Title: To Benjamin Franklin from the Marquis de Condorcet, 7 October 1777
From: Condorcet, Marie-Jean-Antoine-Nicolas Caritat, marquis de
To: Franklin, Benjamin



Ce 7 Oc. [1777] a la rocheguion
  Mon cher et illustre confrere,

Permettez-moi de vous demander une Lettre de recommendation pour un jeune home qui se dispose à se rendre a Boston. C’est un avocat qui a des lumieres et du courage, et qui offre également aux américains son bras et sa plume. Tous ceux qui desesperent du Salut de L’Europe s’empressent de se retirer chez vous: il n’est permis de rester qu’à ceux qui conservent encore quelque espérance.
Je suis ici depuis quinze jours avec Me. la Duchesse d’Enville et sa famille. Tous me chargent de vous présenter leurs respects. Nous avons vu avec un grand plaisir que vous aviez celebré l’anniversaire de votre independance, au bruit de la musique hessoise; et nous attendons avec impatience, l’arrivée de l’hyver, et de pouvoir dire, Encore une campagne manquée.
Avez-vous lu dans le volume du 1773 de l’academie des sciences, la petite notice que j’y ai donnée de vos ouvrages selon la coutume de l’académie, et ce que j’ai dit des pointes électriques a propos du memoire de M. le Roi? Je voudrais savoir s’il ne m’est pas échapé d’inéxactitude. Adieu, Mon cher et illustre confrere, recevez les assurances de mon respect, et de mon tendre et inviolable devouement.
Le Mis. DE Condorcet

Le jeune avocat dont je vous parle s’appele Abadie. Il est connu du maréchal de mouchi et recomandé à M. de La faiete. Mais un mot de vous pour quelque citoyen de Boston serait bien au dessus de toute autre recommandation. Envoiez-moi je vous prie votre reponse à Paris a l’hotel des Monoies.

